MILLIGAN J.,
concurring.
I concur in the opinion and judgment of this court and write separately only to underscore the distinction between the scientific test and charges of per se violation of R.C. 4511.19 (A)(3), and (A)(4) versus R.C. 4511.19 (A)(1), (where the key is not violation of the scientific standard, but operation under the influence).
Here appellant was originally charged with both, but sentenced only for violation of the per se statute, mirror ordinance image, R.C. 4511.19 (A)(4).
Where the criminal conduct is a violation of the scientific test, the integrity of the test is a critical element of the offense itself. Thus the requirements for using the test for this purpose must be strictly followed. On the other hand, where the test is simply one of the pieces of evidence that the person was operating under the influence, technical compliance with the setup and operational regulations goes to the weight and sufficiency of such evidence, not its admissibility. Newark v. Lucas (1988), 40 Ohio St. 3d 100.
Here, it remains for another day to decide whether, upon remand, the appellant can be sentenced for the (A)(1) violation.